El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
. El apelante Manuel Eosado fué demandado para que sa-tisficiera la cantidad de $2,750 como daños y perjuicios cau-sados por cierta denuncia criminal que hizo contra el ape-' lado Andrés Quiñones y, condenado aquél a pagar la can-tidad de $500, alega en el recurso de apelación que ha inter-puesto contra la sentencia que ésta es errónea: Primero, porque no se ha probado la falta de causa probable para la denuncia que hizo; segundo, porque no se ha probado que el demandante fuera absuelto de dicha denuncia; y tercero, porque tampoco la prueba es suficiente para justificar la cantidad que la sentencia manda pagar. Como se ve los tres errores alegados se refieren a la suficiencia de la prueba.
Examinemos la prueba en cuanto al primer error alegado.
El día 19 de julio, 1916 el apelante Manuel Eosado echó de menos cuatro bueyes de su propiedad que tenía en un pasto. Esos bueyes los encontró Andrés Quiñones haciendo daños en terrenos de la “Central Gruánica” que cuidaba como celador bajo las órdenes de su principal Pablo Negroni a quien llevó los bueyes y quien ordenó que fueran conducidos por Delfín Pérez al depósito municipal de Mayagüez, en donde ingresaron al siguiente día 20. Declara el demandante y apelado Quiñones que al día siguiente de haber detenido los bueyes habló por la mañana con el apelante Eosado y le dijo que sus animales habían sido llevados al depósito municipal de Mayagüez y qué Eosado le contestó que se atu-viera a las resultas. Eosado declaró que ese día no tuvo conversación alguna con Quiñones quien por tanto nada le *493dijo con respecto a la detención de sns bueyes; que hizo ges-tiones por sns animales en el depósito municipal de Añasco y también en la colonia “Bianchi” donde suelen llevar dete-nidas las reses sin obtener resultado alguno y que habiendo sabido que Quiñones- y Pérez conducían sus bueyes por la carretera de Mayagüez acudió donde un abogado quien le aconsejó que presentara denuncia contra ellos y se la redactó, jurándola el declarante y presentándola, y que muchos días después fué que Quiñones estuvo en su casa 3^ le dijo que fuera a hablar con unos señores en Añasco. La denuncia referida imputaba a Quiñones y a Pérez que con intención criminal se apropiaron cuatro bueyes de la propiedad del denunciante valorados en doscientos pesos, que se habían perdido de sus terrenos y que fueron encontrados por sus denunciantes bajo circunstancias que le daban indicios de su legítimo dueño, sin que hubieran practicado las diligen-cias del caso para encontrarlo y devolverle su propiedad; denuncia que produjo la prisión de Quiñones.
Lo expuesto demuestra que la prueba fué contradictoria en cuanto al particular de si cuando Rosado hizo la denun-cia el día 21 de julio sabía ya desde el día antes que Qui-ñones no se había apropiado esos bueyes y que estaban de-tenidos en el depósito municipal de Mayagüez. Este con-flicto de la evidencia fué resuelto por la corte inferior en contra del apelante no sólo por la sentencia condenatoria sino además en la opinión que escribió la corte en apoyo de ella en la que expresamente declaró que no -había creído la declaración de Rosado.
Sentado esto, no podemos declarar que no se haya pro-bado la falta de causa probable en Rosado al jurar y pre-sentar su denuncia contra, el apelado Quiñones que dió mo-tivo para que fuera reducido a prisión, ni que la corte inferior cometiera el error que se. le atribuye, porque el hecho de que Quiñones le hubiera avisado a Rosado de la deten-ción dé sus bueyes y del sitio en que se hallaban, antes de que presentara .la denuncia, era suficiente para alejar toda *494idea razonable de que Quiñones se había apropiado crimi-nalmente esos animales y que no había hecho gestiones para encontrar a su dueño; hechos que de ser ciertos eran cons-titutivos del delito grave de hurto de mayor cuantía. Si después de ese aviso hubiera buscado sus reses en el depó-sito municipal de Mayagüez allí las hubiera encontrado desde el día 20 de julio, pero lejos' de hacer esto y queriendo per-judicar a Quiñones y vengarse de él acudió a un abogado a quien ocultó aquel h,echo y denunció criminalmente al ape-lado sabiendo que no "se había apropiado dichos animales. El caso de Wild v. Odell, 56 Cal. 136, es bastante parecido al presente y se declaró que no hubo causa probable para la denuncia.
. En el segundo motivo dpi recurso sostiene el apelante que no se ha probado que el demandante fuera absuelto de la denuncia que le hizo porque si bien como resultado de la investigación que practicó el fiscal de distrito resolvió éste que debían archivarse las diligencias por no existir causa suficiente para acusar, sin embargo la corte no ha dictado sentencia alguna en el asunto, según declaró el secretario de la corte.
En el caso de Purés v. Ruiz, 19 D. P. R. 348, declaramos que la resolución del fiscal de no llevar el caso a juicio por la razón de que no cree o considera que la denuncia está en-teramente sostenida por la prueba, algunas veces es sufi-ciente. Y ahora queremos decir que siendo nuestro sistema criminal de enjuiciar puramente acusatario, cuando el fiscal entiende que no hay motivos para acusar a una persona y archiva las diligencias en la corte, el asunto queda terminado desde entonces favorablemente para el denunciado sin ne-cesidad de resolución alguna de la corte, según el artículo 99 del Código de Enjuiciamiento Criminal.
Veamos pl último error alegado.
El demandante expuso en su demanda que sufrió daños y perjuicios por varios conceptos y especificó las distintas cantidades en que los estimaba, a saber: Por lo que tuvo *495que pagar a su abogado $50; por los gastos de viaje que hizo $50; por lo que dejó de ganar durante el proceso $150; por la angustia mental y sufrimientos morales sufridos du-rante el tiempo que estuvo arrestado y el que duró el pro-ceso $500; y por los daños sufridos en su buena reputación y crédito, $2,000; siendo la suma de esas partidas la canti-dad de $2,750.
En el caso de Torres v. Ramírez, 22 D. P. R. 450, hemos declarado que los daños que produce una persecución mali-ciosa y sin causa probable son generales cuando resultan necesariamente del acto que se denuncia y que el demandado debe presumir que son las consecuencias necesarias de su conducta; y que los que no provengan necesariamente del acto denunciado, pero que tal v$z sigan al mismo, se deno-minan especiales y no los presume la ley; así como que la ansiedad y sufrimiento mental proceden natural y directa-mente de una persecución maliciosa infundada en la cual se alega la comisión de un delito infamante, siendo el verdadero fundamento de la acción el oprobio que se causa con la acu-sación. E] conjunto de esa opinión es que solamente hay que alegar específicamente los daños especiales y que el ar-tículo 1803 del Código Civil autoriza a los tribunales para conceder indemnizaciones por los perjuicios que naturalmente resulten del daño que se cause.
De acuerdo con la anterior doctrina no es de decidir si la prueba justificó daños especiales pues se condena al ape-lante a pagar la cantidad que se le reclamó por los daños generales producidos al apelado, celador de la “Central Gruá-niea,” con la prisión a que fué reducido, que fue una conse-cuencia natural de la denuncia contra él.
La sentencia apelada debe ‘ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y An-dados Wolf, del Toro y Hutchison.